Hill, J.
1. The grounds of the motion for new trial complain of certain charges of the court as contained in the excerpts set out therein. All of these excerpts from the charge state correct principles of law as applicable to the facts of the ease; and the court did not err in overruling the motion for new trial on these grounds. The charges complained of were also authorized by the evidence.
2. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.

Indictment for miirder. Before Judge Searcy. Pike superior court. March 30, 1921.
John R. Cooper, W. O. Cooper Jr., and E. F. Dupree, for plaintiff in error.
R. A. Denny, attorney-general, E. M. Owen, solicitor-general, and Graham, Wright, contra.